NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 17-3017
                                    _____________

                               LATASHA DANIELS,
                On Behalf of Herself and All Others Similarily Situated,
                                                Appellant

                                           v.

                            SOLOMON & SOLOMON P.C.;
                                JOHN DOES 1-25
                                 ______________

  Appeal from the United States District Court for the Eastern District of Pennsylvania
                         (District Court No. 2-17-cv-00757)
                          District Judge: R. Barclay Surrick
                                   ______________

                               Argued on May 16, 2018
                                  ______________

              Before: McKEE, SHWARTZ and COWEN, Circuit Judges.

                          (Opinion filed: September 12, 2018)

Joseph K. Jones            [ARGUED]
Benjamin J. Wolf
Jones Wolf & Kapasi
375 Passaic Avenue, Suite 100
Fairfield, NJ 07004
              Counsel for Appellants

William F. McDevitt        [ARGUED]
Wilson Elser Moskowitz Edelman & Dicker
2001 Market Street, Two Commerce Square, Suite 3100
Philadelphia, PA 19103
              Counsel for Appellee
                                     _______________________

                                           OPINION ∗
                                      ___________________

McKEE, Circuit Judge.

         Latasha Daniels claims that a debt collection letter she received from Defendants

violates the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692–1692(p)

(1977), by suggesting the involvement of an attorney and threatening legal action.

Because we find that the complaint fails to satisfy federal pleading requirements, we will

affirm the District Court’s dismissal of the complaint for failure to state a claim.

                                                 I.

         The disputed letter reads:

             Dear Latasha Daniels:

             Please be advised that your account with Solomon and Solomon P.C. still
             remains unpaid, and has been reported to the national credit bureaus. You
             should act now to resolve this problem!

             This is urgent, please remit payment for balance in full today so that we
             can make appropriate updates to your credit report.

             You can contact us by phone at 1-877-803-1942, e-mail at
             myaccount@solomonpc.com. Or make payment on our website at
             www.solomonpayments.com.

             This is an attempt to collect a debt. Any information obtained will be used
             for that purpose. This communication is from a debt collector. Calls are
             randomly monitored, and may be recorded to ensure quality service. 2



∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
2
    JA 77.
                                                 2
The letter was not signed by a Solomon and Solomon attorney or employee. The website

to which the correspondence directed Daniels linked to Solomon and Solomon’s

webpage. It is undisputed that Solomon and Solomon did not employ an attorney

licensed to practice law in Pennsylvania at any time relevant to this dispute.

        Daniels filed a class action complaint, arguing that the letter violated 15 U.S.C. §§

1692e(3), (5), and (10). The District Court later granted the Defendants’ Rule 12(b)(6)

motion to dismiss, and this timely appeal followed. 3

        When reviewing a Rule 12(b)(6) dismissal, we accept as true the factual

allegations in the complaint and all reasonable inferences that can be drawn from them. 4

We affirm the order of dismissal if the pleading does not plausibly suggest an entitlement

to relief. 5

                                             II.

        The FDCPA prohibits a debt collector from “us[ing] any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 6 We

have held that “lender-debtor communications potentially giving rise to claims under the

FDCPA . . . should be analyzed from the perspective of the least sophisticated debtor.” 7




3
  The District Court had jurisdiction over this FDCPA proceeding under 28 U.S.C. §
1331. We have jurisdiction under 28 U.S.C. § 1291.
4
  Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32 (3d Cir. 2011) (citation and internal
quotation marks omitted).
5
  Id.
6
  15 U.S.C. § 1692e.
7
  Brown v. Card Serv. Ctr., 464 F.3d 450, 454 (3d Cir. 2006).

                                              3
“However, while the least sophisticated debtor standard protects naive consumers, ‘it also

prevents liability for bizarre or idiosyncratic interpretations of collection notices . . . .’” 8

       This dispute arises from the statute’s prohibition of “(3) [t]he false representation

or implication that any individual is an attorney or that any communication is from an

attorney”; “(5) [t]he threat to take any action that cannot legally be taken or that is not

intended to be taken”; and “(10) [t]he use of any false representation or deceptive means

to collect or attempt to collect any debt or to obtain information concerning a

consumer.” 9

       To succeed on her FDCPA claim, Daniels must establish: “(1) she is a consumer,

(2) the defendant is a debt collector, (3) the defendant’s challenged practice involves an

attempt to collect a ‘debt’ as the [FDCPA] defines it, and (4) the defendant has violated a

provision of the FDCPA in attempting to collect the debt.” 10 Only the fourth prong is

disputed.

                                                1.

       Daniels first argues that the letter violates §§ 1692e(3) and 1692e(10) of the

FDCPA because it falsely implies that an attorney was meaningfully involved in the

collection of her debt. 11 She contends that the letter, which includes the name “Solomon


8
  Id. at 453 (quoting Wilson v. Quadramed Corp., 225 F.3d 350, 354–55 (3d Cir. 2000)).
9
  15 U.S.C. §§ 1692e(3), (5), (10).
10
   Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014); see also
Jensen v. Pressler & Pressler, 791 F.3d 413, 417 (3d Cir. 2015).
11
   15 U.S.C. § 1692e(3) provides that debt collectors may not make a “false
representation or implication that any individual is an attorney or that any communication
is from an attorney” in their debt collection communications.

                                                4
and Solomon P.C.” in the top right-hand corner of the letterhead and in the body of the

letter, 12 would confuse a debtor about whether Solomon and Solomon was acting as an

attorney. Daniels’s contention is without support. Unlike the cases Daniels relies upon,

the letter here bears no attorney’s signature. It also contains a disclaimer stating that the

communication was sent by a debt collector. As the District Court observed, a debt

collection letter not reviewed by an attorney but sent on law firm letterhead may not

violate the FDCPA if the letter contains a proper disclaimer. 13

       On appeal, Daniels also contends the webpage referenced in the debt collection

letter further demonstrates that the correspondence violates §§ 1692e(3) and (10).

However, our review of a Rule 12(b)(6) dismissal is limited to the face of the complaint

and documents attached to it. 14 Accordingly, Daniels cannot rely on the content of the

Defendant’s webpage absent an allegation in the complaint that would bring the webpage

within the scope of our inquiry. Yet, the webpage was neither referenced in her

complaint nor attached to it. 15

                                              2.



12
   JA 77.
13
    See Lesher v. Law Offices of Mitchell N. Kay, P.C., 650 F.3d 993, 1001 (3d Cir. 2011)
(citing Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360 (2d Cir. 2005)).
14
    See Kaymark v. Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015); see also Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)
(“To decide a motion to dismiss, courts generally consider only the allegations contained
in the complaint, exhibits attached to the complaint and matters of public record.”
(citations omitted)).
15
    Our conclusion here does not consider whether a website referenced in a debt
collection letter may be relied upon to support an FDCPA claim.

                                              5
       Daniels also argues that the letter violates § 1692e(5) because it threatens to take

legal action that cannot legally be taken. She contends that the language “act now to

resolve this problem!” implies that Solomon and Solomon could initiate a legal action

against her even though it has no attorney licensed to practice law in Pennsylvania. 16 We

disagree.

       The statement “act now to resolve this problem” is little more than a statement

urging Daniels to resolve an outstanding debt. It neither explicitly nor implicitly

threatens legal action. Moreover, the letter is devoid of legal jargon and, other than the

possible inference arising from the firm’s name in the heading, makes no reference to

legal action whatsoever. 17

                                              3.

       Finally, Daniels argues that the District Court improperly dismissed her complaint

with prejudice. But Daniels never sought leave to amend the complaint. We have long

held “that, to request leave to amend a complaint, the plaintiff must submit a draft

amended complaint to the district court so that it can determine whether amendment

would be futile.” 18 Since Daniels failed to take the required action to amend her

complaint, the District Court did not err in dismissing it with prejudice. 19


16
   JA 77.
17
   Because Daniels’ claim under §1692e(10) relies on the same meritless arguments as her
claims under § 1692e(3) and (5), it too fails to provide a basis for relief.
18
    Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir.
2007).
19
    Id. at 253 (“In sum, we hold that in ordinary civil litigation it is hardly error for a
district court to enter final judgment after granting a Rule 12(b)(6) motion to dismiss
when the plaintiff has not properly requested leave to amend its complaint.”).
                                              6
                                    III.

For the foregoing reasons, we will affirm the judgment of the District Court.




                                     7